Title: To John Adams from Elias Boudinot, 28 November 1798
From: Boudinot, Elias
To: Adams, John



Dear Sir
Rose Hill November 28—1798

Mr George Washington Reed the youngest son of the late Governor Reed, who graduated in the college of New Jersey in September last, has discovered a great inclination to devote himself to a seafaring life in the service of his country—His friends have united in this determination, and have requested me to recommend him to the Executive of the United States, for the birth of a Midshipman in the Navy—Convinced of the propriety of encouraging young men, native Americans, of good education and regular conduct, to engage early in the public service, I embrace the opportunity with pleasure, in soliciting the office of a Midshipman for him.
I have known him from his infancy, and do beleive that, he is one of the most proper subjects of the public attention—
I have the honor to be with due / respect / your most obdt. Servant
Elias Boudinot